OPINION
By THE COURT.
Submitted on motion by Don Littell, purported appellee, seeking an order dismissing the appeal for the reason that the same is not an appealable order. The notice of appeal is directed to the judgment of April 19, 1949, which overrules a motion to set aside the proceedings previously had in the case and to vacate the default judgment. This is a final order from which an appeal may lie. It is stated in 2 O. Jur. Section 110, p. 225:
“A distinction was also drawn by the Ohio courts between orders sustaining motions to vacate or to set aside judgments and orders overruling such motions, with respect to finality. The principle was laid down, and followed with consistency in Ohio, that an order denying or overruling a motion to vacate or to set aside a judgment was a final order which might form the predicate for an appeal on questions of law, formerly error proceedings.”
The motion will be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.